Citation Nr: 1210471	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the Veteran submitted additional evidence, including treatment records pertinent to the claim on appeal.  Upon submitting the evidence, neither the Veteran nor his representative included a waiver of consideration of the evidence by the RO. 

The Veteran appeared and testified at a personal hearing in June 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his lumbar spondylosis warrants a rating in excess of 10 percent, and argues that the VA examination he was provided in May 2009 was inadequate.

During his June 2011 hearing, the Veteran testified that he was dissatisfied with the VA examination he was provided in May 2009.  He stated that the range of motion of his lumbar spine was not adequately measured.  Initially, he argued that the range of motion was not adequately measured because the caliper the physician used to measure his spine was only five to six inches long.  He later testified that when he was asked to bend forward and backward until he felt pain, he declined to bend at all.  He stated that he was in pain simply by standing, and that he knew if he attempted to bend (either forward or backward) he would be in more pain.  (See Travel Board hearing p. 23-4).  He stated that at no time during the examination did he bend over to tie his shoes or pick anything up, and that the physician had to assist him onto the examination table.  He believes, therefore, that the range of motion results recorded in the May 2009 examination are erroneous and do not reflect the full extent of his disability.  He requested an additional VA examination, provided by a different examiner.  Additionally, he stated that his lumbar spondylosis has increased in severity since the May 2009 examination.  He reported that after the May 2009 examination he was prescribed a TENS (transcutaneous electrical nerve stimulation) unit, physical therapy, and a cane.

While a review of the May 2009 examination shows it is reasonably adequate, as the Veteran contends that his lumbar spine disability has increased in severity since his last examination, and treatment records reveal that he has been provided additional modes of treatment since that exanimation, the Board finds that a new VA examination should be provided.  To address the adequacy concerns of the Veteran, the new examination should be provided by an examiner other than the May 2009 examiner, if possible.  The VA should ensure that the examiner follows the most current VA Disability Worksheet for Spine examinations.

Also during his June 2011 hearing, the Veteran testified that he had provided the VA with a Form 21-4142 (Information and Consent to Release Information).  A review of the claims file shows that the Veteran has provided some records, but has not provided a Form 21-4142 for any of his private treatment care providers.  Based upon his testimony, the Veteran has been treated by numerous physicians, and he has indicated he has been prescribed bedrest by two physicians (Dr. Beauchamp and Dr. Hughes).  The record also reflects that the Veteran has participated in physical therapy starting in 2009.  Treatment records prescribing bedrest and physical therapy records are not contained in the claims file.  A July 2009 record from the Regional Center for Pain Management and Rehabilitation indicates that the Veteran was injured on the job in January 2009; however, records from January 2009 were not provided by the Veteran.  On remand, the VA should contact the Veteran and request that he provide VA Forms 21-4142 for each of the non-VA care providers who have treated him for his back pain since 2004.  The RO/AMC should then attempt to obtain any outstanding pertinent records.  .  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Lastly, several private treatment records relate to the Veteran's temporary or total disability due to his lumbar disability.  During his June 2011 hearing the Veteran indicated he did not want to file a claim for total disability based upon individual unemployability (TDIU).  On remand, the RO/AMC should contact the Veteran and confirm that he does not wish to pursue a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated his lumbar disability, since 2004.  Of particular interest are any treatment records from Drs. Williams, Whetstone, Call, Duncan, Beauchamp, and Hughes, to include any treatment records prescribing bedrest.  Also of particular interest are any physical therapy treatment records.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above, the Veteran should be scheduled for a VA spine examination, to be performed by an examiner other than the May 2009 examiner, if possible.  The examination should follow the Disability Worksheet for Spine examinations, and include range of motion testing with a goniometer.  A complete social and medical history should be elicited, and all testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims file should be made available for review by the examiner in conjunction with the examination.  All pertinent findings must be detailed and the examiner should address any neurological manifestations associated with the Veteran's lumbar spine disability. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).  

4.  After ensuring that the development is complete, re-adjudicate the claim remaining on appeal, to include consideration of all information added to the claims file since the December 2009 Statement of the Case.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


